 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LEE SWAFFORD,                                      No. 2:19-cv-0721 AC P
12                       Plaintiff,
13           v.                                         ORDER
14   R. NEUSHMID, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.        Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF Nos. 2, 7. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                        1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3      II.      Statutory Screening of Prisoner Complaints
 4            The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
                                                        2
 1   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 2             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 3   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 4   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable for the
 6   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 7   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 8   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the
 9   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
10   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
11      III.      Complaint
12             The complaint names Warden Robert Neushmid, Associate Warden T. Wamble, Dr. Jason
13   Rohrer, R.N. Amor Oller, and correctional officers Buckner and Johnson as defendants. ECF No.
14   1 at 2. Plaintiff alleges that his rights under the Eighth Amendment were violated when he was
15   repeatedly assigned to a top bunk despite his documented degenerative disc disease, which
16   resulted in him falling off the bunk due to the pain. Id. at 3.
17      IV.       Failure to State a Claim
18             There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
19   connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S.
20   362, 371, 376 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980). “Vague and
21   conclusory allegations of official participation in civil rights violations are not sufficient.” Ivey v.
22   Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (citations omitted).
23             The complaint does not make any specific allegations against the individual defendants,
24   and instead refers the court to the over fifty pages of exhibits attached to the complaint. ECF No.
25   1 at 3. The court will not sift through plaintiff’s exhibits to try and determine what role each
26   defendant played in the alleged violation of plaintiff’s rights. The complaint will therefore be
27   dismissed with leave to amend. In amending the complaint, plaintiff should explain to the court
28   what each defendant did rather than relying on exhibits.
                                                         3
 1      V.       Leave to Amend
 2            If plaintiff chooses to file a first amended complaint, he must demonstrate how the
 3   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo
 4   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how
 5   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th
 6   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link
 7   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
 8   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
 9   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
10   268 (9th Cir. 1982) (citations omitted).
11            Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
12   his first amended complaint complete. Local Rule 220 requires that an amended complaint be
13   complete in itself without reference to any prior pleading. This is because, as a general rule, an
14   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
15   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
16   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
17   in subsequent amended complaint to preserve appeal). Once plaintiff files a first amended
18   complaint, the original complaint no longer serves any function in the case. Therefore, in an
19   amended complaint, as in an original complaint, each claim and the involvement of each
20   defendant must be sufficiently alleged.
21      VI.      Plain Language Summary of this Order for a Pro Se Litigant
22            Your request to proceed in forma pauperis is granted and you are not required to pay the
23   entire filing fee immediately.
24            The complaint is dismissed with leave to amend because the facts you have alleged are not
25   enough to state a claim for relief. You have not explained what each defendant did to violate
26   your rights.
27            If you choose to amend your complaint, the first amended complaint must include all of
28   the claims you want to make because the court will not look at the claims or information in the
                                                        4
 1   original complaint. Any claims and information not in the first amended complaint will not
 2   be considered.
 3           In accordance with the above, IT IS HEREBY ORDERED that:
 4           1. Plaintiff’s requests for leave to proceed in forma pauperis (ECF Nos. 2, 7) are granted.
 5           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
 6   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
 7   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
 8   Director of the California Department of Corrections and Rehabilitation filed concurrently
 9   herewith.
10           3. Plaintiff’s complaint is dismissed with leave to amend.
11           4. Within thirty days from the date of service of this order, plaintiff may file an amended
12   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
13   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
14   number assigned this case and must be labeled “First Amended Complaint.” Plaintiff must file an
15   original and two copies of the amended complaint. Failure to file an amended complaint in
16   accordance with this order will result in dismissal of this action.
17           5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
18   form used in this district.
19   DATED: May 9, 2019
20

21

22

23

24

25

26

27

28
                                                        5
